Citation Nr: 1628064	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-28 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease (IHD)/coronary artery disease (CAD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service in the Navy from February 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) following a rating decision in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a heart disorder, to include IHD/CAD, as due to herbicide exposure. 


FINDING OF FACT

The Veteran does not have a heart disorder, to include IHD/CAD, that manifested during service, within the one-year presumptive period for chronic diseases, or that is otherwise related to service, to include as due to herbicide exposure.


CONCLUSION OF LAW

A heart disorder was not incurred or aggravated in active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on June 8, 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, military personnel records, as well as post-service reports of VA and private treatments.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, the service treatment records do not contain any references to complaints or treatment for a heart disorder or related symptoms.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to a heart disorder until several years following separation.  Furthermore, the records contain no evidence suggesting the possibility of a causal relationship between the current disability and active service.  As discussed below, the evidence reflects that the Veteran was not exposed to Agent Orange and there is no other evidence indicating that his current heart disability may be associated with service.

For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon, supra.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, service connection based solely on continuity of symptomatology is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular-renal disease is a chronic disease.  See 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  As noted, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases recognized by VA as being chronic and listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), and cardiovascular disease is a chronic disease.  See Walker, 708 F.3d at 1331 (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a presumptive basis for IHD/CAD if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 U.S.C.A. § 1116(a)(1), (2)(H); 38 C.F.R. §§ 3.307, 3.309.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

The Veteran's military personnel files reflect that he served aboard the U.S.S. Graffias (AF-29) in the offshore waters of Vietnam.  There is no indication that this vessel was in inland waterways during the Veteran's period of active duty service.  Further, there is no indication that the Veteran ever went ashore during this time.  Nevertheless, the Board acknowledges that the Court held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland "brown water" waterway, was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  Id.  The Court remanded the matter for VA to reevaluate its definition of inland waterways.  Id.  The Court also pointed out that although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in the offshore water location from aerial spraying.  Id.

In February 2016, VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  Specifically, VA defined offshore waters as "the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence."  VA determined that Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and, Ganh Rai Bay were considered to be offshore waters of the Republic of Vietnam.  In addition, in February 2016 VA updated its list of US Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to Agent Orange or other herbicides.

The list of US Navy and Coast Guard ships is further divided into five categories:  (1) ships operating primarily or exclusively on Vietnam's inland waterways; (2) ships operating temporarily on Vietnam's inland waterways; (3) ships that docked to shore or pier in Vietnam; (4) ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; and (5) ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Each category provides instructions for evidence requirement for the presumption of Agent Orange exposure.

The Veteran contends that he has a heart disorder, to include IHD/CAD, for which he should be service-connected.  The Veteran has averred that he was exposed to herbicides, to include Agent Orange.  If such was the case, the Board notes that IHD/CAD is a presumptive disorder associated with such exposure and therefore service connection would be warranted in this case.  See 38 C.F.R. § 3.309(e) (2015).  Thus, this case turns on the issue of whether the Veteran has demonstrated exposure to an herbicide during military service.  The Board finds that he has not.

The Veteran's military personnel records show that he served aboard the U.S.S. Graffias from May 1967 to October 1969.  The U.S.S. Graffias is listed within VA's list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records, which is found on VA's website.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated February 5, 2016).

The U.S.S. Graffias is listed under category (3):  ships that docked to shore or pier in Vietnam.  Under this category, any veteran aboard the ship at the time of docking will be eligible for the presumption of exposure to herbicides if that Veteran provides a lay statement of personally going ashore.  Here, the U.S.S. Graffias docked to pier at Da Nang Harbor for resupply on February 20 and November 25, 1967, and conducted other in-port docking replenishments at An Thoi and Vung Tau during 1967.  The evidence shows that the Veteran served on the U.S.S. Graffias during those dates.

However, to be eligible for the presumption of herbicide exposure, the Veteran must have gone ashore while docked at harbor.  In this case, there is no indication in the records that the Veteran went ashore, and the Veteran has made no statements indicating that he went ashore.  To the contrary, in an June 2009 Travel Board hearing concerning matters in an unrelated appeal, the Veteran testified that while the U.S.S. Graffias was docked at Da Nang Harbor, Cam Ranh Bay, and Vung Tau Habor, he never went ashore because they were unloading Agent Orange.  Board Hearing Transcript, at 8.  The Veteran was asked, "Okay but at no time did you leave the ship to visit Vietnam?" and answered, "No."  Board Hearing Transcript, at 26.  In addition, in May 2012, VA contacted the Veteran to verify if he had gone ashore while serving on the U.S.S. Graffias, and he reported that he had not because, while docked, his ship had been "tied up to another ship and transferred supplies and Agent Orange to the other ship."

As such, the Board finds that the Veteran does not qualify for "service in Vietnam."  The Board notes that the Veteran's military personnel records do not indicate that the Veteran had actual duty or visitation within the Republic of Vietnam.  The records indicate that the Veteran served onboard the U.S.S. Graffias between May 1967 and October 1969, but the Veteran stated that he never went ashore while docked at harbors in Vietnam.  The Veteran specifically stated that he remained on the ship because they were unloading Agent Orange and other supplies onto another ship.
 
The Board acknowledges the Veteran's statements that he helped to unload Agent Orange from the U.S.S. Graffias onto another ship.  However, the Board notes that a May 2009 memorandum from the Joint Services Records Research Center (JSRRC) indicates that:  

JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.

Based on the foregoing evidence, the Board concludes that the Veteran is not presumed to have been exposed to Agent Orange or other herbicides during his period of service, as he was not on the landmass or inland waterways of the Republic of Vietnam during his military service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Further, the Board finds that the Veteran has not demonstrated that he was otherwise exposed to Agent Orange or other herbicides during military service as he did not go ashore while the U.S.S. Graffias was docked at harbor and the JSRRC memorandum indicated that Navy ships did not use, store, test, or transport tactical herbicides, to include Agent Orange. 

The Board notes that the presumptive service connection statutes and regulations do not foreclose proof of direct service connection; a claimant may prove causation.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (1994).

STRs do not show any complaints, treatments, or diagnosis for a heart disorder.  A January 1967 enlistment report of medical examination and an October 1970 discharge report of medical examination reveal normal clinical evaluations for the heart and vascular system.

Post-service private treatment records show the Veteran was diagnosed with CAD in February 2010.  

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for a heart disorder.  

The Board finds that the Veteran's heart disorder is not due to or a result of his active service.  The evidence shows that the Veteran's STRs do not contain any notations regarding any complaints, treatments, or diagnoses for a heart disorder, and post-service treatment records note that he was diagnosed with CAD in February 2010, 40 years after his discharge from service.  Moreover, the Veteran did not contend that he had heart symptoms during or until many years after service.  The evidence thus reflects that the Veteran's heart disorder did not manifest during service or within the one year presumptive period and does not indicate that his current heart disorder is, or may be associated with, his military service.

The Board has also taken into consideration the Veteran's lay statements that he was exposed to herbicides while unloading Agent Orange from the U.S.S. Graffias onto another ship.  Unfortunately, a thorough review of the entire claims file, along with the May 2009 memorandum from the JSRRC, forces the Board to conclude that the Veteran's history of events is not credible.  In making such a finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events that occurred decades ago.  This is consistent with the law's view of memory in general.  See generally, Send v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory) (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the service connection claim.  The Veteran does not have IHC/CAD that manifested during service or the one-year presumptive period for chronic diseases, that is related to disease or injury incurred in or aggravated during active military service, or that is related to or may be presumed related to herbicide exposure.  Thus, the claim of service connection for a heart disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disorder, to include IHD/CAD, to include as due to herbicide exposure, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


